Citation Nr: 0716093	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  04-44 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.  

3.  Entitlement to Dependents' Educational Assistance (DEA) 
benefits under 38 U.S.C., Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran's widow and the veteran's brother

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
July 1972 and from January 1979 to April 1986.  He also had 
subsequent service in the U.S. Army National Guard.  The 
veteran died in September 2003 and the appellant is his 
widow.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

At the January 2007 videoconference hearing before the Board, 
the appellant submitted additional evidence without 
submitting a written document waiving initial consideration 
by the agency of original jurisdiction.  38 C.F.R. 
§§ 20.1304(c) (2006) (additional evidence not considered by 
the agency of original jurisdiction must be referred to that 
agency unless a written waiver of such procedural rights 
accompanies the additional evidence); 20.1304(b) (an 
appellant may submit additional evidence at a hearing).  
Since the transcript of the hearing includes the appellant's 
waiver, the requirement for a written waiver has been 
satisfied by the written transcript.  38 C.F.R. § 20.1304; 
Tomlin v. Brown, 5 Vet. App. 355 (1993).  
Accordingly, the Board has considered that additional 
evidence in this decision.  


FINDINGS OF FACT

1.  The veteran died in September 2003.  

2.  At the time of the veteran's death, service connection 
was in effect for: post-traumatic stress disorder (PTSD) 
(evaluated at 50 percent); varicose veins of the left leg 
(evaluated at 40 percent); hypertension (evaluated at 
10 percent); tinea pedis, cruris, and axillae (evaluated at 
10 percent); scar of the right wrist (noncompensable 
evaluation); and laceration of the left leg (noncompensable 
evaluation).  

3.  The death certificate lists the immediate cause of death 
as pneumonia and that the immediate cause of death was due to 
or as a consequence of chronic lung disease.  

4.  The veteran's fatal pneumonia and chronic lung disease 
are not linked to his active military service.  

5.  The veteran was not in receipt of or entitled to receive 
compensation for a service-connected disability that was 
rated by VA as totally disabling.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1112, 
1116, 1310, 1311, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.312 (2006).

2.  The criteria for DIC under the provisions of 38 U.S.C.A. 
§ 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2006).  

3.  The appellant is not entitled to Chapter 35 DEA benefits. 
38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 3.807 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection for the cause of the veteran's death

Dependency and indemnity compensation (DIC) is available 
under the provision of 38 U.S.C.A. § 1310(a) to a surviving 
spouse who can establish, among other things, that the 
veteran died from a service-connected disability.  
38 U.S.C.A. §§ 1310, 1311.  Service connection for the cause 
of a veteran's death can be established by showing that a 
service-connected disability was either (1) the principal 
cause of death or (2) a contributory cause of death.  38 
U.S.C.A. § 1310(a); 38 C.F.R. § 3.312(a).  A service-
connected disability will be considered the principal 
(primary) cause of death when such disability, singly or 
jointly with some other condition, was (1) the immediate or 
underlying cause of death or (2) etiologically-related to the 
cause of death.  38 C.F.R. §3.312(b).  

The immediate cause of the veteran's death was pneumonia, due 
to or a consequence of, chronic lung disease.  At the time of 
the veteran's death, he was not service-connected for 
pneumonia or any lung disease.  Service connection was in 
effect for PTSD, varicose veins of the left leg, 
hypertension, tinea pedis, cruris, and axillae, scar of the 
right wrist, and laceration of the left leg.  The appellant 
does not claim, nor is there any evidence at all to support, 
that any of the service-connected conditions was the 
principal cause, or a contributory cause, of the veteran's 
death.  

Instead, the appellant claims that the veteran's exposure to 
Agent Orange during his service in the Republic of Vietnam 
caused respiratory problems that were either the principal 
cause or a contributory cause of his death.  If at the time 
of death service connection was not established for the fatal 
disability, the initial inquiry is to determine whether the 
fatal disorder was incurred in or aggravated by service, or 
in some instances, was manifest to a compensable degree 
within a specified period of time following service 
discharge.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.303, 
3.307, 3.309.   As discussed below, the record does not 
establish that pneumonia, chronic obstructive pulmonary 
disease, or any other respiratory disorder was incurred 
during service.  

The veteran's service medical records do not establish that 
he incurred any respiratory disorders during service.  His 
medical treatment records show that the veteran was treated 
for a cold, sore throat, and cough in November 1968, but it 
resolved without further treatment.  The remaining treatment 
records are silent as to his respiratory system.  On his 
June 1972 separation examination, no respiratory problems 
were noted.  

The appellant is not limited to the veteran's inservice 
records to establish that a disability was incurred during 
active service.  For certain diseases that are manifest to a 
compensable degree within a specified period after discharge 
from active service, the regulations provide a presumption 
that the disease was incurred during service.  38 C.F.R. 
§§ 3.307(a), 3.309.  For this presumption to apply, the 
disease at issue must be one of the diseases listed in 
38 C.F.R. § 3.309.  In 38 C.F.R. § 3.309(a), which lists 
chronic diseases entitled to a presumption of inservice 
incurrence (if manifest to a compensable degree within one 
year of discharge), the only respiratory disease listed is 
sarcoidosis.  The record contains no evidence that the 
veteran had sarcoidosis at all, let alone within one year 
following discharge from active service.  The list of chronic 
diseases does not include pneumonia or COPD or any other 
respiratory disorder.  

The presumption that a disease was incurred during service 
may also be available if the veteran was exposed to an 
herbicide agent during active military service and 
subsequently manifests one of the diseases listed in 
38 C.F.R. § 3.309(e) to a compensable degree.  Here, 
regardless of the veteran's exposure to an herbicide agent, 
he did not have any of the diseases listed in 38 C.F.R. 
§ 3.309(e).  Neither pneumonia nor COPD are listed in the 
regulation as a disease for which the presumption applies.  
Thus, on this record, the presumption of inservice incurrence 
cannot be established for the veteran's fatal disability.    

The appellant argues that since respiratory cancers are 
listed as diseases in 38 C.F.R. § 3.309(e), all respiratory 
ailments are likely to be connected to exposure to an 
herbicide agent.  But the appellant's opinion concerning the 
etiology of the veteran's fatal condition, however sincere, 
does not constitute competent medical evidence because she is 
a lay person.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a lay person is not competent to give evidence of 
matters that require medical knowledge).  In any event, the 
statute governing the presumption makes clear that the 
decision of which diseases are entitled to the presumption is 
made by the Secretary of Veterans Affairs.  38 U.S.C.A. 
§ 1116(b) (Secretary is to determine, on the basis of sound 
medical and scientific evidence, whether a positive 
association exists between exposure to an herbicide agent and 
the occurrence of a disease in humans).  The Secretary has 
not determined that either pneumonia nor COPD are entitled to 
a presumption and there is no evidence that the veteran had a 
respiratory cancer that is entitled to such a presumption.  
Thus, no presumption of inservice incurrence is applicable in 
this case.  

Nor does the post-service evidence establish that the veteran 
incurred a fatal disability during service.  If a disease is 
initially diagnosed after service, inservice incurrence can 
be established when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during active service.  38 C.F.R. § 3.303(d).  Here, 
the veteran's National Guard examinations of August 1978, 
June 1982, July 1985, November 1985, October 1987, July 1990 
do not contain any notations of respiratory problems and the 
veteran's chest X-rays in 1986 and 1987 showed nothing more 
than one or two small, atelectatic discs in the bases and 
some minimal parenchymal scarring and fibrosis of the right 
apex.  No evidence indicates that the veteran's fatal 
pneumonia or chronic lung disease were incurred during the 
veteran's active service.  Nor was any competent medical 
evidence submitted that any respiratory disease of the 
veteran was caused by exposure to herbicides during active 
military service.  Thus, service connection for the cause of 
the veteran's death cannot be granted.      

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, the evidence in favor of the 
claim is much less than that against the claim, that doctrine 
is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

DIC  under the provisions of 38 U.S.C.A. § 1318

Even though a veteran dies of non-service-connected causes, 
under the provisions of 38 U.S.C.A. § 1318, death benefits 
can be payable in the same manner as if the veteran's death 
were service-connected if certain requirements are met.  VA 
will pay DIC benefits to an eligible surviving spouse if, at 
the time of death, the veteran was receiving, or was entitled 
to receive, compensation for service-connected disability 
that was rated by VA as totally disabling (100 percent):  
(a) for a continuous period of not less than one year 
immediately preceding death if the veteran was a former 
prisoner of war who died after September 30, 1999; 
(b) continuously since the veteran's release from active duty 
and for at least five years immediately preceding death; or 
(c) for a continuous period of at least 10 years preceding 
death.  38 C.F.R. § 3.22(a).  As relevant here, a veteran is 
considered "entitled to receive" compensation for service-
connected disabilities rated by VA as totally disabling only 
if: (a) additional evidence consisting solely of service 
department records is obtained that provides a basis for 
reopening a claim finally decided during the veteran's 
lifetime; or (b) the veteran would have received total 
disability compensation at the time of death for the periods 
described above but for clear and unmistakable error 
committed by VA in a decision of a claim filed during the 
veteran's lifetime.  38 C.F.R. § 3.22(b).  

In this case, the veteran was not a prisoner of war and he 
died more than five years after service.  Applying the 
individual ratings assigned to the veteran's various service-
connected disabilities to the combined ratings table of 
38 C.F.R. § 4.25, the combined rating that was assigned to 
the veteran's service-connected disabilities at the time of 
his death was 80 percent.  Thus, he was not receiving 
compensation for any period of time (let alone for a 
continuous period of ten years before death) for service-
connected disabilities rated by VA as totally disabling.  Nor 
was the veteran "entitled to receive" compensation for 
service-connected disabilities rated by VA as totally 
disabling for the ten years before his death because no 
service department records have been obtained in his case and 
no allegation of clear and unmistakable error has been 
raised.  

Since the appellant has not presented any evidence or 
requested assistance in obtaining evidence with respect to 
this claim, the preponderance of evidence is against the 
claim and there is no reasonable doubt to be resolved.   
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102.  

Chapter 35 education benefits

The surviving spouse of a veteran is eligibility for 
education benefits under Chapter 35 of Title 38 where the 
veteran (a) was discharged from service under other than 
dishonorable conditions and had a permanent total service 
connected disability in existence at the date of the 
veteran's death, or (b) died as a result of a 
service-connected disability.  38 U.S.C.A. § 3501; 38 C.F.R. 
§ 3.807(a).  In this case, the veteran had an  honorable 
discharge but at the time of his death, as explained above, 
he did not have a permanent, total service-connected 
disability and the cause of the veteran's death was not 
service-connected.  Accordingly, the conditions for 
eligibility for survivors' and dependents' educational 
assistance under Title 38, Chapter 35, have not been met on 
this record and the appellant is not entitled to the benefit.  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's October 2003 letter describing the evidence needed 
to support the appellant's claim was timely mailed well 
before the March 2004 rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection for the cause of death, identified what evidence 
VA was collecting, identified what evidence might be helpful 
in establishing her claim, and asked the appellant to send 
the needed evidence to an identified address.  

There were two errors in the October 2003 notice letter.  It 
did not specifically invite the appellant to send VA whatever 
evidence she had in her possession pertaining to her claim 
and the appellant was not given notice of the evidence needed 
to prove the effective date of an award for benefits.  
Although neither the appellant nor her representative have 
raised any notice errors on appeal, all VCAA notice errors 
are presumed prejudicial and VA has the burden of rebutting 
that presumption.  Sanders v. Nicholson, No. 2006-7001, 2007 
WL 1427720 (Fed. Cir. May 16, 2007). 

Here, the explicit invitation to provide VA with evidence in 
her possession was later included in an October 2004 letter 
to the appellant and she thereafter submitted additional 
evidence to VA that has been considered in this appeal.  
Since the appellant had a meaningful opportunity to 
participate in the appeal, she was not prejudiced.  See 
Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  As for the failure to notify the appellant of 
the evidence needed to establish the effective date of an 
award of benefits, since the claims for those benefits have 
been denied, any effective date issues have  become moot.  
Thus, the appellant was not prejudiced by that error.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the appellant by 
retrieving the veteran's claims file, obtaining the veteran's 
treatment records at the VA medical facility in Albany, New 
York, and providing the appellant with a videoconference 
hearing at which she and the veteran's brother were able to 
present sworn testimony.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  

Dependency and Indemnity Compensation benefits under the 
provisions of 38 U.S.C.A. § 1318 are denied.  

Dependents' Educational Assistance benefits under 38 U.S.C., 
Chapter 35 are denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


